DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure, including the abstract, is objected to because of the following informalities: Throughout the instant specification applicant has recited “annamox” where it appears applicant intended “anammox.”  Appropriate correction is required.
Claim Objections
Claims 1, 7, 11,15, 18 and 19 are objected to because of the following informalities:  the claims recite “annamox” where it appears applicant intended “anammox.”  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  the claim recites “recieving” in line 2 where applicant intended “receiving.”  Appropriate correction is required.
Claims 3 and 5-10 are objected to as they depend from objected to claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the remaining waste gases" in 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the remaining waste gases" in 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 is considered vague and indefinite because it twice recites “it” line 2. It unclear to what “it” refers. For examination purposes, the claim will be considered to recite “[[it]]said raw biogas” in both instances. 
Claims 12 and 14-20 are rejected as depending from a rejected base claim.
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the objections made above and/or rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:   
 	Per claim 1, while it is known in the art to provide a system for processing biogas from wastewater comprising: an anaerobic digester comprising a methanogenic bacterial culture, wherein the anaerobic digester receives wastewater comprising organic material, wherein the methanogenic bacterial culture converts a portion of the organic material to raw biogas comprising methane and waste gases; a bioreactor receiving the wastewater from the anaerobic digester, wherein the bioreactor comprises a nitrification zone, an anammox zone, and a denitrification zone, wherein the wastewater is cycled through the zones of the bioreactor, purifying the wastewater by converting ammoniacal nitrogen into dissolved nitrate and nitrogen gas (see, for example, US 2016/0023935 to Josse et al.); and it is known in the art to provide a scrubber comprising a bottom inlet and a top inlet, wherein the scrubber receives the raw biogas from the anaerobic digester pressurized through the bottom inlet, and water from the bioreactor through the top inlet, wherein the scrubber purifies the raw biogas by dissolving a portion of the waste gases into the water (see, for example, US 2006/0060525 to Hoffland); in the examiner’s opinion the prior art fails to teach render obvious the system further comprising a biofilter comprising an annamox bacterial culture in a plastic medium, wherein the biofilter is divided into an upper stage and a lower stage by a perforated barrier, wherein the upper stage receives a flow of water containing dissolved nitrate from the bioreactor, wherein the lower stage receives water comprising dissolved waste gases from the scrubber, wherein the waste gases are decompressed and released into the lower stage of the biofilter, wherein ammonia rises through the perforated barrier and the flow of water from the upper stage, and wherein the ammonia and dissolved nitrate are further converted by the annamox bacterial culture into nitrogen gas.
 	Per claim 11, while it is known in the art to provide a method for extracting and refining biogas from wastewater comprising: conveying the wastewater from a wastewater source to an anaerobic digester comprising a methanogenic bacterial culture, wherein the methanogenic bacterial culture converts a portion of the wastewater into raw biogas; cycling the remaining wastewater into a bioreactor, wherein the bioreactor purifies the remaining wastewater by subjecting it to an aerobic nitrification zone, an anammox denitrification zone, and an anoxic denitrification zone, converting ammoniacal nitrogen to dissolved nitrates and nitrogen gas (see, for example, US 2016/0023935 to Josse et al.); and it is known in the art to provide the step of pressurizing the raw biogas from the anaerobic digester, conveying the pressurized raw biogas to a scrubber, and conveying water from the bioreactor to the scrubber, wherein waste gases within the raw biogas preferentially dissolve into the water (see, for example, US 2006/0060525 to Hoffland); in the examiner’s opinion the prior art fails to teach render obvious the method further comprising draining the water containing the dissolved waste gases from the scrubber into an anammox filter, wherein the water is depressurized and the waste gases outgassed, and an ammonia portion of the waste gases is converted to nitrogen gas; and conveying the water containing dissolved nitrates from the bioreactor to the anammox filter, wherein the dissolved nitrate is converted to nitrogen gas.
Conclusion

 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PRINCE whose telephone number is (571)272-1165. The examiner can normally be reached M-F: 0545-1515.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FRED PRINCE/
Primary Examiner
Art Unit 1778



FP
08/11/22